Citation Nr: 9927302	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1962 to 
April 1964.  

This appeal arises from a July 1997 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to a total 
rating based on individual unemployability.  In the same 
month, the RO notified the veteran of the denial.  
Thereafter, the veteran perfected a timely appeal with 
respect to the claim of entitlement to a total rating based 
on individual unemployability.  


REMAND

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
due to "service-connected" disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).  

In the present case, qualifying disabilities include tinea 
pedis (30 percent) and seborrheic dermatitis and hand eczema 
with a dyshidrotic and irritant component (30 percent).  The 
veteran has a combined rating of 50 percent.  Clearly, such 
ratings do not on their face meet the percentage requirements 
of 38 C.F.R. § 4.16(a) (1998).  Nevertheless, a claimant may 
still be awarded a total rating based on individual 
unemployability.  According to the applicable regulation, it 
is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (1998).  Consequently, all 
cases of veterans who are unemployable by reasons of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in paragraph (a) of this 
section, should be submitted to the Director, Compensation 
and Pension Service for extra-schedular consideration.  Id.  
Whether the RO must first find unemployability as suggested 
by the language of this regulation before referring the case 
to the Director, or whether the analysis by the RO ought to 
be similar to that required for extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) is not clear.  Reading the language 
of § 4.16(b) in the light most favorable to the veteran, the 
Board finds that the RO need not find unemployability before 
forwarding the case to the Director.  Rather, in order to be 
consistent with the requirements of § 3.321(b)(1), the Board 
concludes that § 4.16(b) only requires that the RO find 
exceptional or unusual disability factors not contemplated by 
the regular schedular criteria in order to refer the case to 
the Director.

During the current appeal, the veteran has asserted that his 
service-connected disabilities prevent him from working in 
the job for which he has been trained since 1961-that of a 
construction worker.  See, e.g., November 1997 hearing 
transcript (T.) at 1-7.  As an example of his inability to 
work due to his service-connected disabilities, the veteran 
has cited the need to wear sandals (rather than work boots) 
on his feet due to his service-connected dermatological foot 
disorder which requires him to walk on his heels sometimes 
and prevents him from working outdoors, the need to soak his 
feet which necessitates his going home from work frequently, 
and flare-ups of his dermatological hand disorder which 
prevent him from working with his hands at all.  T. at 1-4, 
6-7.  

In a statement received in April 1997, the veteran's son 
reported that the veteran had last worked for him in October 
1996 and was unable to continue working due to "raw feet and 
blistering hands."  Subsequently, at the November 1997 
personal hearing, the veteran explained that he worked at his 
son's water-proofing-type service company in a 
supervisory-type capacity and that, if he had to work for 
another company, he would not be able to retain the job.  
T. at 2, 5-7.  In a February 1998 statement, the veteran's 
son reported that the veteran last worked for him in January 
1998 and had lost approximately eight months out of the last 
twelve due to his disability involving the infection on his 
hands and feet.  The veteran's son explained that the veteran 
worked "when his condition will allow."  

Recent medical records received during the current appeal 
reflect almost monthly treatment for the veteran's 
service-connected skin disorders on his hands and feet.  At a 
VA examination which was conducted in September 1996, the 
veteran complained of pain, itching, and burning on his hands 
and feet.  This evaluation revealed diffuse and poorly 
demarcated plaques on the veteran's hands, including all 
aspects of his fingers (although his nails were relatively 
unaffected), as well as extensive interdigital scaling and 
maceration on his feet, including extremely scaly and 
hyperkeratotic toes (although his toenails were relatively 
unaffected).  Potassium hydroxide (KOH) examination of the 
veteran's hands and feet was negative for fungus.  The 
examiners diagnosed hand and foot dermatitis with dyshidrotic 
and irritant components.  

At a June 1998 VA examination, the veteran reported that he 
continued to experience itching, cracking, and burning of his 
hands and feet.  This examination demonstrated severe 
hyperkeratosis with cracking on the palms of both of the 
veteran's hands, slight erythema with scale on his scalp, 
erythema with scaling and cracking between all the digits of 
the toes of his feet, follicular erythematous papules on his 
anterior chest, and an inflamed comedo on his right anterior 
chest.  The examiner diagnosed seborrheic dermatitis, an 
incidental finding of an inflamed comedo of the anterior 
chest, hand eczema with dyshidrotic and irritant components, 
and tinea pedis confirmed with KOH.  

Significantly, however, none of the medical records received 
during the current appeal, including the reports of the two 
VA skin examinations, contains an opinion regarding the 
collective effect of the veteran's qualifying disabilities on 
his ability to obtain or maintain employment.  This is 
especially important in light of the conditions which the 
veteran contends are unusual factors that make his case an 
exceptional one as contemplated by § 4.16(b), including the 
implied notion that his service-connected problems affect 
both hands and both feet, each being integral components to 
performing almost any type of work.  See Ardison v. Brown, 
6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  The Board concludes, therefore, that a 
remand is necessary to obtain a medical opinion regarding the 
effect of the veteran's qualifying disabilities on his 
employability and to allow him an opportunity to submit any 
additional evidence or argument concerning this claim, 
especially with respect to the § 4.16(b) considerations.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of treatment for his 
service-connected tinea pedis and his 
service-connected seborrheic dermatitis 
and hand eczema with dyshidrotic and 
irritant components which he has received 
in recent years.  The RO should assist 
the veteran in accordance with 38 C.F.R. 
§ 3.159 (1998).  The veteran should also 
be given an opportunity to elaborate on 
any exceptional or unusual factors caused 
by service-connected disability that 
affects his employability.

2.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
to determine the nature of tinea pedis, 
and seborrheic dermatitis and hand eczema 
with dyshidrotic and irritant components.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner.  The examiner should record all 
pertinent medical complaints, symptoms, 
and clinical findings associated solely 
with these two disabilities (in 
accordance with applicable rating 
criteria).  After reviewing a copy of 
this remand and the veteran's claims 
folder, interviewing the veteran, and 
examining his service-connected skin 
disorders, the examiner should express an 
opinion as to how the veteran's 
qualifying disabilities combine to affect 
his employability.  This opinion should 
take into account the history of the 
veteran's difficulties, including 
exacerbations and remissions, as well as 
unusual problems, such as the fact that 
both hands and both feet are adversely 
affected.

3.  When the requested development has 
been completed, the RO should 
re-adjudicate the issue of entitlement to 
a total rating based on individual 
unemployability by again considering the 
appropriateness of schedular ratings for 
each service-connected disability, and by 
applying the provisions of § 4.16.  
Consideration should be given to whether 
the case should be referred to the 
Director under § 4.16(b).  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond.  If the RO does not refer the 
case to the Director, the SSOC should 
include an explanation for such action.  
The SSOC should also include the rating 
criteria for rating each service-
connected disability, and an explanation 
of the RO's ratings for each.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


